UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


PAUL C. GBENOBA,                       
                Plaintiff-Appellant,
                 v.
MONTGOMERY COUNTY                              No. 02-1988
DEPARTMENT OF HEALTH AND HUMAN
SERVICES,
              Defendant-Appellee.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
               Frederic N. Smalkin, District Judge.
                          (CA-00-3163-S)

                  Submitted: February 26, 2003

                      Decided: March 17, 2003

       Before LUTTIG and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

William Ray Ford, Lisa Smith Sanders, Camp Springs, Maryland, for
Appellant. Charles W. Thompson, Jr., County Attorney, Sharon V.
Burrell, Principal Counsel for Self-Insurance Appeals, Heather A.
Mulloy, Assistant County Attorney, Rockville, Maryland, for Appel-
lee.
2        GBENOBA v. MONTGOMERY COUNTY DEP’T       OF   HEALTH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Paul C. Gbenoba appeals the district court’s orders granting the
summary judgment motion of Montgomery County Department of
Health and Human Services ("Employer") and denying his motion for
reconsideration and to amend judgment. Gbenoba alleged that
Employer discriminated against him by failing to promote him on
several occasions because of his race and national origin. We affirm.

   We review an award of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). The evidence is viewed in the light most favorable to the non-
moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986).

   Unlawful discrimination claims not based on direct evidence are
analyzed under the burden-shifting framework from McDonnell
Douglas Corp. v. Green, 411 U.S. 792 (1973). The district court
found that Gbenoba established a prima facie case under this frame-
work but that Employer then met its burden to articulate a legitimate
nondiscriminatory reason why Gbenoba was not selected for the posi-
tions in question. See Carter v. Ball, 33 F.3d 450, 458 (4th Cir. 1994)
(applying McDonnell Douglas criteria within the failure to promote
context). We are not persuaded that the district court erred. Because
Gbenoba failed to produce evidence sufficient to establish a genuine
issue for trial as to whether Employer’s proffered reason was pretex-
tual, the district court properly granted summary judgment for
Employer. See id.; see also Reeves v. Sanderson Plumbing Prods.,
Inc., 530 U.S. 133, 146-47 (2000).
         GBENOBA v. MONTGOMERY COUNTY DEP’T       OF   HEALTH       3
  Accordingly, we affirm the orders of the district court. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED